Citation Nr: 1825592	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for pinched nerve in the left leg.

2.  Entitlement to service connection for pinched nerve in the back.

3.  Entitlement to service connection for residuals of right wrist sprain.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1987, with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.


DECISION

As the three service connection claims were previously denied prior to the present appeal, the Board will first address whether the claims should be reopened prior to remanding for additional development.

By a December 2010 rating decision, the Veteran's claims of service connection for pinched nerve in the back, pinched nerve in the left leg and residuals of right wrist sprain were denied.  The Veteran was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claims to reopen in October 2013.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the December 2010 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since December 2010, the Veteran testified at the May 2016 Board hearing that he currently suffers from back, left leg and right wrist disorders which are related to his service as a paratrooper with the 82nd Airborne.  He indicated he performed over 60 jumps and received treatment for injuries during service, although his service treatment records have not been located.  VA treatment records obtained support that the Veteran has current back, right wrist and left lower extremity disorders.  With regard to the three claims, the Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for pinched nerve in the back, pinched nerve in the left leg and residuals of right wrist sprain are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been presented, the claim of service connection for pinched nerve in the back is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim of service connection for pinched nerve in the left leg is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim of service connection for residuals of right wrist sprain is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that he has back, right wrist and left leg disorders which are related to his service and his more than 60 parachute jumps while he was with the 82nd Airborne.  The Veteran's form DD 214 shows that he completed an airborne course and received a Parachutist Badge during service.

As noted, the Veteran was afforded a May 2016 Board hearing in which he testified that he completed tactical, training and combat jumps within North Carolina, Panama, Germany and Spain.  He stated he hit trees three times during jumps and sustained injuries.  He noted that after receiving treatment, he was told to return to his position.  He further indicated that his service treatment records (STRs) were misplaced and have not been located.

Additionally, the Board notes a June 2010 statement was submitted from the Veteran's friend, G.F.  He stated that during the Veteran's service and thereafter, the Veteran communicated to him that he injured his legs, wrist and back in service, due to harsh landings on the ground and in wooded areas near drop zones.  G.F. indicated that he and the Veteran were roommates after the Veteran separated from service, from 1987 to 1989, and he recalls that on many occasions the Veteran would have to take long baths and sleep with a heating pad to relieve the pain.  G.F.'s statement supports that the Veteran's back, wrist and leg disorders had their onset during service.

The VA and private treatment records support that the Veteran has received treatment for musculoskeletal disorders.  A November 2009 private treatment record indicated the Veteran sought treatment for an ache in his leg with numbness.  A May 2010 VA treatment record noted intermittent sciatica of the left leg and a June 2010 VA record showed that the Veteran complained of chronic back pain.

With regard to the STRs, consistent with the Veteran's statements, such records have not been located.  The Veteran's STRs were requested in June 2010; however, the RO was unable to locate such records and issued a formal finding of unavailability in December 2010.  Although these records may continue to be missing, the Board finds that on remand the RO must undertake efforts to obtain these records and associate them with the claims file.

Additionally, the Veteran must be afforded a VA examination to determine the nature and etiology of any current back, right wrist and left leg disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition to requesting the Veteran's STRs during the remand, updated VA and private treatment records should also be requested and associated with the record, including from the Provide VA Medical Center (VAMC).

Accordingly, these issues are REMANDED for the following actions:

1.  Make additional efforts to obtain the Veteran's STRs.  Request from all appropriate sources a complete copy of the Veteran's STRs, to include all records from October 1982 to March 1987.  All reasonable attempts should be made to obtain any identified records.  If the STRs cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile and document such in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Obtain VA treatment records since December 2013, including from the Providence VAMC.

3.  Obtain any outstanding private treatment records related to the back, right wrist and left leg claims.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that in the alternative, he may submit any such outstanding records directly to VA himself.  All such efforts should be documented in the record.

4.  After the above development, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any back, right wrist and left leg disorders.  All necessary tests should be conducted.

The examiner must identify any current back, right wrist and left leg disorders.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the identified disorders(s) had their onset during, or are otherwise causally related to, his service, to include his service in the 82nd Airborne and over 60 parachute jumps during such.

The Veteran's lay statements should be addressed, including the May 2016 hearing testimony and June 2010 buddy statements.

A complete rationale should be provided for all opinions expressed.

5.  Finally, readjudicate the reopened claims on the merits.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


